Appeal by the defendant from a judgment of the County Court, Dutchess County (Pagones, J.), rendered March 10, 1993, convicting him of petit larceny and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record clearly establishes that the defendant knowingly, voluntarily, and intelligently waived his right to appeal from the plea and sentence, as well as any pretrial orders and decisions. Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of the plea bargain. Accordingly, the judgment is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Joy and Goldstein, JJ., concur.